Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 1 of 9



                         IN THE UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO:

 SERENDIPITY AT SEA, LLC,

          Plaintiff,

 vs.

 UNDERWRITERS AT LLOYD’S OF
 LONDON SUBSCRIBING TO POLICY
 NUMBER 187581

      Defendants.
 ___________________________________/

          DEFENDANTS, UNDERWRITERS AT LLOYD’S, NOTICE OF REMOVAL

          Defendants, UNDERWRITERS AT LLOYD’S OF LONDON SUBSCRIBING TO

 POLICY NUMBER 187581 (hereinafter “UNDERWRITERS”) hereby file this their Notice

 of Removal of Plaintiff, SERENDIPITY AT SEA, LLC’s case from the Seventeenth

 Judicial Circuit in and for Broward County, Florida, Case Number CACE-20002893, to

 the United States District Court for the Southern District of Florida and in support thereof

 pleads the following:

 I.       STATEMENT OF GROUNDS FOR REMOVAL

       1. This removal is based on diversity of citizenship with the amount in controversy

          exceeding the sum of Seventy-Five Thousand Dollars ($75,000.00), exclusive of

          interest and costs, pursuant to 28 U.S.C. Sections 1332, 1441 and 1446.

       2. This case may be removed to this Court by Defendants pursuant to Sections

          1332, 1441, and 1446 of Title 28 of the United States Code.

       3. 28 U.S.C. Section 1332 provides, in pertinent part:




                                          Page 1 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 2 of 9



       (a)The district courts shall have original jurisdiction of all civil actions where the matter in
       controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
       between—

               (1) citizens of different States;

               (2) citizens of a State and citizens or subjects of a foreign state, except that the district
               courts shall not have original jurisdiction under this subsection of an action between
               citizens of a State and citizens or subjects of a foreign state who are lawfully admitted for
               permanent residence in the United States and are domiciled in the same State;

               (3) citizens of different States and in which citizens or subjects of a foreign state are
               additional parties; and

               (4) a foreign state, defined in section 1603(a) of this title, as plaintiff and citizens of a
               State or of different States.

    4. 28 U.S.C. Section 1441 provides, in pertinent part:

       (a)Generally.— Except as otherwise expressly provided by Act of Congress, any civil
       action brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants, to the district
       court of the United States for the district and division embracing the place where such
       action is pending.

    5. 28 U.S.C. Section 1441 provides, in pertinent part:

       (a)Generally.— A defendant or defendants desiring to remove any civil action from a
       State court shall file in the district court of the United States for the district and division
       within which such action is pending a notice of removal signed pursuant to Rule 11 of the
       Federal Rules of Civil Procedure and containing a short and plain statement of the
       grounds for removal, together with a copy of all process, pleadings, and orders served
       upon such defendant or defendants in such action.

       (b)Requirements; Generally.—

       (1)The notice of removal of a civil action or proceeding shall be filed within 30 days after
       the receipt by the defendant, through service or otherwise, of a copy of the initial
       pleading setting forth the claim for relief upon which such action or proceeding is based,
       or within 30 days after the service of summons upon the defendant if such initial pleading
       has then been filed in court and is not required to be served on the defendant, whichever
       period is shorter.

       (2)

       (A)When a civil action is removed solely under section 1441(a), all defendants who have
       been properly joined and served must join in or consent to the removal of the action.


                                                   Page 2 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 3 of 9



    6. For this Court to have subject matter jurisdiction over this matter and for the

       Defendants to properly remove the pending state court action to this Court, the

       following conditions must be met:

           a. The amount in controversy must be in excess of $75,000.00;

           b. Complete diversity of citizenship between the parties;

           c. The notice of removal must comply with the statutory procedures outlined

              in 28 U.S.C. Section 1446;

    7. Defendants, UNDERWRITERS, have met all statutory requirements and

       respectfully request that this Court accept jurisdiction over this case.    As will be

       set forth below, the three underwriters on this insurance policy each consent to

       removal.


 II.  STATEMENTS APPLICABLE                 TO      AMOUNT     IN   CONTROVERSY          FOR
 DIVERSITY JURISDICTION

                                           th
    8. A civil case was filed in the 17         Judicial Circuit, in and for Broward County,

       Florida styled, Plaintiff, SERENDIPITY AT SEA, LLC versus Defendants,

       UNDERWRITERS AT LLOYD’S OF LONDON SUBSCRIBING TO POLICY

       NUMBER 187581.

    9. The Plaintiff filed the case with the circuit court on February 14, 2020.

    10. Underwriters were served with process through the Chief Financial Officer of the

       State of Florida on February 18, 2020.            See Notice of Service of Process

       attached hereto as Exhibit “A” which includes all filings in the state court docket.




                                         Page 3 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 4 of 9



       11. The Complaint is a claim for an alleged breach of a marine insurance contract

          and alleged bad faith 1 arising from the unproven breach of contract claim.

       12. The facts of the claim arising damage sustained by the Plaintiff’s motor yacht,

          which was left docked in the Bahamas in advance of Hurricane Dorian in 2019.

       13. Plaintiff seeks payment from underwriters for the constructive total loss of its

          motor yacht during Hurricane Dorian.                    The amount sought is in excess of

          $565,000.00, which Plaintiff alleges was the value of M/Y SERENDIPITY [Ex – A

          See Compl. paragraphs 23-28 and the wherefore clause of Count I].

       14. The amount in controversy between the parties is excess of $75,000.00

       15. The Defendants seek removal to the Southern District of Florida.

       16. The undersigned attorney represents the Defendants.

       17. Following the filing of this Notice of Removal with the Southern District Court,

          written notice will be provided to Plaintiff’s counsel and will be filed in docket for

          case in the circuit court.

       18. Pursuant to 28 U.S.C. Section 1446(a), true and correct copies of all pleadings

          contained in the circuit court docket are attached as Exhibit “A”.

       19. No previous application for removal has been made with regard to the pending

          state court case brought by Plaintiff against these Defendants.


 II.      STATEMENTS APPLICABLE TO DIVERSITY OF PARTIES

       20. One of the two requirements that must be met for this Court to exercise diversity

          jurisdiction is that Plaintiff, SERENDIPITY AT SEA, LLC, may not be of the same

          citizenship as the Defendant UNDERWRITERS. This is known as the “complete

 1
  The Plaintiff’s statutory bad faith claim is not ripe.   Defendants’ will be moving to dismiss this cause of
 action after removal.


                                                    Page 4 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 5 of 9



       diversity” requirement.      28 U.S.C Section 1332(a), Wisconsin Dept. of

       Corrections v. Shacht, 118 S. Ct. 2047,2052, 524 U.S. 381, 388 (1981).

    21. A corporate defendant’s citizenship exists both in the state of incorporation and

       the state where it maintains it principal place of business. 28 U.S.C. Section

       1332(c)(1).

    22. Plaintiff, SERENDIPITY AT SEA, LLC, is the owner of M/Y SERENDIPITY [Ex.

       “A” - Compl. paragraph 2].

    23. According to the State of Florida, Division of Corporation’s SERENDIPITY AT

       SEA, LLC is a Florida limited liability company with its principal address at 11002

       Lake Butler Blvd. in Windermere, Florida 34786.       The corporate filings with the

       State of Florida, confirm that Plaintiff SERENDIPITY AT SEA, LLC is a citizen of

       the State of Florida for purposes of the diversity jurisdiction analysis. See Exhibit

       “B” with the State of Florida, Division of Corporation’s records for SERENDIPITY

       AT SEA, LLC.

    24. As plead by the Plaintiff, the three underwriters on the subject policy of insurance

       are Travelers Syndicate 5000, Munich RE and Amlin [Ex. A – paragraph 9].

    25. More specifically, the underwriters on the subject policy of insurance are:

           a. Travelers Syndicate Management Limited, which is a United Kingdom

              Limited Company with its principal address and nerve center at 23-27 Alie

              Street in London, England, E1 8DS.         The corporate members for the

              Syndicate at Aprilgrange Limited and F&G UK Limited, both companies

              sharing the same address as Travelers Syndicate Management, Ltd.

              Travelers Syndicate Management Limited is a citizen of the United




                                         Page 5 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 6 of 9



                  Kingdom or purposes of the diversity jurisdiction analysis. See Composite

                  Exhibit “C”.

               b. Munich Re Syndicate 457 at Lloyd’s sole corporate member is Munich Re

                  Capital Limited, which is a United Kingdom, Limited Company with its

                  principal address and nerve center at St. Helens 1 Undershaft, London,

                  EC3A 8EEE.         Munich Re Syndicate 457 is a citizen of the United

                  Kingdom or purposes of the diversity jurisdiction analysis. See Composite

                  Exhibit “C”.

               c. MS Amlin Corporate Member, Ltd. is a United Kingdom Limited Company

                  with its principal address and nerve center at The Leadenhall Building,

                  122 Leadenhall Street, London, England, EC3V 4AG.                  MS Amlin

                  Corporate Member, Ltd. is a citizen of the United Kingdom or purposes of

                  the diversity jurisdiction analysis. See Composite Exhibit “C”.

        26. The above referenced underwriters are wholly corporate entities and contain no

           individual human members.

        27. Accordingly, there is complete diversity with a State of Florida citizen as Plaintiff

           and three United Kingdom citizens as Defendants.


 III.      NOTICE OF REMOVAL IS SUFFICIENT AND TIMELY

        28. Pursuant to 28 U.S.C. § 1446(a), a notice of removal shall contain a short and

           plain statement of the grounds for removal, together with a copy of all process,

           pleadings, and orders served upon the removing party in the State Court action.

        29. As detailed herein, this Notice of Removal clearly and plainly sets froth the legal

           basis for removal and the underlying facts in support. This removal is based on



                                             Page 6 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 7 of 9



          diversity jurisdiction, and the facts clearly set forth that the requirements of

          complete diversity and amount in controversy threshold have been satisfied.

       30. In compliance with the procedures for removal, a copy of all process, pleadings,

          and orders in the Court docket are provided and attached hereto as Composite

          Exhibit "A".

       31. Additionally, 28 U.S.C. Section 1446(b) requires that a notice of removal must be

          filed thirty (30) days after the receipt by the Defendants of a copy of a paper from

          which it may be first ascertained that the case is one which is, or has become

          removable.

       32. As UNDERWRITERS were served on February 18, 2020 [See Ex. A], the

          deadline for removal would be March 19, 2020.

       33. As this Notice of Removal is filed on March 10, 2020 it is timely.

 IV.      STATEMENTS APPLICABLE ADMIRALTY AND MARITIME JURISDICTION

       34. This Court additionally has Admiralty and Maritime Jurisdiction as Plaintiff has

          alleged breach of a maritime insurance contract.        "Since the insurance policy

          here sued on is a maritime contract[,] the Admiralty Clause of the Constitution

          brings it within federal jurisdiction." Openwater Safety IV, LLC v. Great Lakes

          Ins. SE, Civil Action No. 18-cv-01400-NYW, 2020 U.S. Dist. LEXIS 13066, at *5

          (D. Colo. Jan. 24, 2020); See also Travelers Prop. Cas. Co. of Am. v. Ocean

          Reef Charters, LLC, 396 F. Supp. 3d 1170, 1171 (S.D. Fla. 2019).




                                            Page 7 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 8 of 9



          WHEREFORE, the Defendant UNDERWRITERS AT LLOYD’S OF LONDON

 SUBSCRIBING TO POLICY NUMBER 187581 respectfully request that this case

 proceed in this Court as an action properly removed pursuant to U.S.C. Sections 1332,

 1441 and 1446.


                                          Respectfully Submitted,

                                   By:    /s Andrew N. Mescolotto
                                          ANDREW N. MESCOLOTTO (28141)
                                          FERTIG AND GRAMLING
                                          200 Southeast 13th Street
                                          Fort Lauderdale, FL 33316
                                          PH: (954) 763-5020
                                          FX: (954) 763-5412
                                          anm@fertig.com
                                          Attorneys for the Defendants


                               CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by

 CM/ECF on March 10, 2020 on all counsel or parties of record on the Service List

 below.      It was also served to Plaintiff’s counsel via electronic mail, pending his

 appearance in this case.


                                          Respectfully Submitted,

                                   By:    /s Andrew N. Mescolotto
                                          ANDREW N. MESCOLOTTO (28141)
                                          FERTIG AND GRAMLING
                                          200 Southeast 13th Street
                                          Fort Lauderdale, FL 33316
                                          PH: (954) 763-5020
                                          FX: (954) 763-5412
                                          anm@fertig.com
                                          Attorneys for the Defendants




                                         Page 8 of 9
Case 0:20-cv-60520-RAR Document 1 Entered on FLSD Docket 03/10/2020 Page 9 of 9



                                    SERVICE LIST

 Ronald J. Anania                              ANDREW N. MESCOLOTTO (28141)
 Law Offices of Ronald J. Anania, P.A.         FERTIG AND GRAMLING
 10910 SW 10th Court                           200 Southeast 13th Street
 Davie, FL 33324                               Fort Lauderdale, FL 33316
 PH: (954) 448-1872                            PH: (954) 763-5020
 ananialawfirm@gmail.com                       FX: (954) 763-5412
 Attorney for Plaintiff                        anm@fertig.com
 VIA E-MAIL                                    Attorneys for the Defendants
                                               VIA CM/ECF




                                         Page 9 of 9
